DETAILED ACTION
Claims 1-15 and 21-25 are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0272185 to Dodson et al (hereafter Dodson) in view of US PGPub 2020/0327327 to Wu et al (hereafter Wu).

Referring to claim 1, Dodson discloses in a digital medium search environment, a method implemented by a computing device (see [0095]; [0096]; and Fig 5), the method comprising: 
receiving, by the computing device via an input provided by a user, a search query (see [0116]; Fig 5; and Fig 8) including: 
a text query [such as “Wolfgang Amadeus Mozart”] (see [0116]); and 
an indication of a location with respect to a multidimensional continuous space, the multidimensional continuous space defined using a first axis corresponding to a first emotion and a second axis corresponding to a second emotion (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.); 
searching, by the computing device, a plurality of digital images based on the text query and the indication of the location (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.); 
generating, by the computing device, a search result based on the searching (see [0117]); and 
outputting, by the computing device, the search result (see [0117] – A plurality of selectable media identifiers are displayed in search results region.). 
While Dodson teaches searching by comparing the indication of the location with indications of locations assigned to the plurality of digital content (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.), Dodson fails to explicitly teach the further limitation of the searching being performed using a machine-learning model trained on joint text and visual information.  Wu teaches a process of searching for an image using emotion and fact vectors (see Fig 17), including the further limitations of 
the searching being performed using a machine-learning model [image-to-emotion classifying model] trained on joint text [emotions] and visual information [images] (see Fig 17; [0131]; [0137]-[0142]; [0163]; [0166] - At 1704, images in knowledge graphs may be retrieved. The images in the knowledge graphs may be provided to the deep neural network at 1706 for obtaining fact and emotion information of the images, e.g., fact and emotion vectors 1710.);
generating a search result based on the searching (see [0165] – At 1716, similarity between the input image and the images in the knowledge graphs may be calculated.); and 
outputting the search result (see [0165], lines 13-16 – Based on at least one of the similarity scores calculated above, at least one top-ranked image in the knowledge graphs may be selected at 1718 as a retrieved image.).  
While Dodson teaches searching by comparing the indication of the location with indications of locations assigned to the plurality of digital content (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.), Dodson fails to explicitly teach the concept of the searching being performed using a machine-learning model.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to search the data of Dodson using a machine-learning model trained on joint text and visual information as taught by Wu.  One would have been motivated to do so in order to efficiently label images with emotions in order to match emotions when searching to provide accurate and relevant search results (Wu: see [0162] and [0163] and Dodson: see [0002]).  
Referring to claim 2, the combination of Dodson and Wu (hereafter Dodson/Wu) discloses the method as described in claim 1, wherein the first axis corresponds to excitement or enthusiasm and the second axis corresponds to pleasantness or happiness (Dodson: see [0132] and [0133] – The paragraph states “It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.”  These specific moods are considered to be non-functional descriptive material since they do not require a special function if they are selected.). 
Referring to claim 3, Dodson/Wu discloses the method as described in claim 1, wherein the first axis and the second axis define positive and negatives amounts for the first emotion and the second emotion, respectively, within the multidimensional continuous (Dodson: see [0130] and [0132]).
Referring to claim 4, Dodson/Wu discloses the method as described in claim 1, wherein the indication of location specifies weights assigned to the first and second emotions, respectively (Dodson: see [0130] and [0134] – In a more particular example, control circuit may transmit a query to a database for media content using portions of information derived from user selection – e.g., find media content with corresponding metadata that is at least 82% wild and 18% chill and that is at least 54% negative and 46% positive.). 
Referring to claim 6, Dodson/Wu discloses the method as described in claim 1, wherein the indication is generated by receiving a user input via a control output in a user interface, the user input indicating the location with respect to a representation of the multidimensional continuous space displayed as part of the control (Wu: see [0130]). 
Referring to claim 7, Dodson/Wu discloses the method as described in claim 1, wherein the indication of the location is specified using coordinates with respect to the multidimensional continuous space (Wu: see [0131]-[0134] – The location indicated by the user indicates the location.  A location on an x-axis and y-axis graph indicates coordinates.). 
Referring to claim 8, Dodson/Wu discloses the method as described in claim 7, wherein the multidimensional continuous space includes at least two dimensions (Dodson: see [0130] and [0132]). 
Referring to claim 9, Dodson discloses a system comprising: 
a search query collection module implemented at least partially in hardware of a computing device to receive a search query via an input provided by a user (see [0077]; [0116]; Fig 5; and Fig 8), the search query  including: 
a text query [such as “Wolfgang Amadeus Mozart”] (see [0116]); and 
coordinates specified with respect to a multidimensional continuous space (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region. A location on an x-axis and y-axis graph indicates coordinates.); 
a multidimensional search module implemented at least partially in hardware of the computing device to generate a search result based on a search of plurality of digital images based on the search query (see [0077]; [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.); 
an output module implemented at least partially in hardware of the computing device to output the search result (see [0077] and [0117] – A plurality of selectable media identifiers are displayed in search results region.). 
While Dodson teaches searching by comparing the indication of the location with indications of locations assigned to the plurality of digital content (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.), Dodson fails to explicitly teach the further limitation of the search query using a machine-learning model trained, at least in part, as feature extraction network using visual embeddings.  Wu teaches a process of searching for an image using emotion and fact vectors (see Fig 17), including the further limitations of 
a search module implemented at least partially in hardware of the computing device to generate a search result based on a search of a plurality of digital images based on the search query using a machine-learning model [image-to-emotion classifying model] trained, at least in part, as a feature extraction network using visual embeddings (see Fig 17; [0131]; [0137]-[0142]; [0163]; [0165]; [0166] - At 1704, images in knowledge graphs may be retrieved. The images in the knowledge graphs may be provided to the deep neural network at 1706 for obtaining fact and emotion information of the images, e.g., fact and emotion vectors 1710.);
an output module implemented at least partially in hardware of the computing device to output the search result (see [0165], lines 13-16 – Based on at least one of the similarity scores calculated above, at least one top-ranked image in the knowledge graphs may be selected at 1718 as a retrieved image.).  
While Dodson teaches searching by comparing the indication of the location with indications of locations assigned to the plurality of digital content (see [0095]; [0117]; [0133] – In response to entering and/or selecting from various criteria, control circuitry 304 may perform a search through content for metadata matching the user-selected criteria.), Dodson fails to explicitly teach the concept of the searching being performed using a machine-learning model.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to search the data of Dodson using a machine-learning model trained on joint text and visual information as taught by Wu.  One would have been motivated to do so in order to efficiently label images with emotions in order to match emotions when searching to provide accurate and relevant search results (Wu: see [0162] and [0163] and Dodson: see [0002]).  
Referring to claim 12, Dodson/Wu discloses the system as described in claim 9, wherein the multidimensional continuous space defines respective amounts of at least two emotions (Dodson: see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.).  
Referring to claim 13, Dodson discloses the system as described in claim 9, wherein a first axis and a second axis define positive and negatives amounts for first and second search criteria, respectively, within the multidimensional continuous space (Dodson: see [0130] and [0132]). 
Referring to claim 14, Dodson/Wu discloses the system as described in claim 9, wherein the coordinates specify weights assigned to first and second emotions, respectively, within the multidimensional continuous space (Dodson: see [0130] and [0134] – In a more particular example, control circuit may transmit a query to a database for media content using portions of information derived from user selection – e.g., find media content with corresponding metadata that is at least 82% wild and 18% chill and that is at least 54% negative and 46% positive.). 
Referring to claim 15, Dodson/Wu discloses the system as described in claim 9, wherein the coordinates are generated by receiving a user input via a control output in a user interface, the user input indicating a location of the coordinates with respect to a representation of the multidimensional continuous space displayed as part of the control (see [0116]; [0128]; [0130]; [0132]; and Fig 19, item 840 – In this example, control circuitry may allow the user input criteria (e.g., a sub-region from two-dimensional selection region a particular mood and use the user-selected criteria to filter music content relating to “Wolfgang Amadeus Mozart.” Two-dimensional selection region may allow the user to graphically indicate which, and how much, of each mood to take into account when selecting media content. It should be noted the positive-negative and chill-wild sets of moods are exemplary only and that control circuitry may provide any suitable criterion on the axes of the two-dimensional selection region.). 





Claim(s) 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0272185 to Dodson et al (hereafter Dodson) in view of US PGPub 2020/0327327 to Wu et al (hereafter Wu) as applied to claims 1 and 9 above, and further in view of US PGPub 2020/0012886 to Walters et al (hereafter Walters).
Referring to Claim 5, while Dodson/Wu teaches a machine-learning model, Dodson/Wu fails to explicitly disclose the further limitation wherein the machine-learning model is an ensemble model that includes an image-based model and a tag-based model.  Walters teaches training models in order to classify images (see [0005]), including the further limitation of wherein the machine-learning model is an ensemble model that includes an image-based model [model 204a] and a tag-based model [model 204b] (see [0005] and [0068] – It is noted that the claimed limitations to not explicitly limit the models.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the ensemble model of Walters as the model of Dodson/Wu.  One would have been motivated to do utilize an ensemble model in order to allow the models to learn from one another in order to improve the classification of the image (Walters: see [0004]).
Referring to Claim 10, while Dodson/Wu teaches a machine-learning model, Dodson/Wu fails to explicitly disclose the further limitation wherein the machine-learning model is an ensemble model.  Walters teaches training models in order to classify images (see [0005]), including the further limitation of wherein the machine-learning model is an ensemble model (see [0068]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the ensemble model of Walters as the model of Dodson/Wu.  One would have been motivated to do utilize an ensemble model in order to allow the models to learn from one another in order to improve the classification of the image (Walters: see [0004]).
Referring to claim 11, the combination of Dodson/Wu and Walters teaches the system as described in claim 10, wherein the ensemble model includes an image-based model [model 204a] and a tag-based model [model 204b] (Walters: see [0005] and [0068] – It is noted that the claimed limitations to not explicitly limit the models.).

Allowable Subject Matter
Claims 21-25 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Peng, Moskowitz and Dodson.
While Dodson teaches searching for images that have coordinates, Dodson fails to explicitly teach the manner in which the coordinates are defined for each image.
Moskowitz teaches a coordinate system for sentiments, including assigning a sentiment value to an image.  However, Moskowitz is not performing the process in the exact manner as claimed in claim 21.  
Peng teaches emotion metric generation for an image.   However, Peng is not performing the process in the exact manner as claimed in claim 21.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
With regards to the Applicant’s presented arguments new claim 21 has been indicated as containing allowable subject matter and a new reference has been utilized to teach the newly added limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167